DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  The rejections from the Office Action of 3/12/2018 are hereby withdrawn.  New grounds for rejection are presented below. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/28/2020 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Finland on 10/8/2012. It is noted, however, that applicant has not filed a certified copy of the Finland application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-5, 7-13, 15-18, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 13, and 21 recite “a diver selecting or confirming a change in said breathing gases.”  This limitation is not supported by the instant Specification.  In the Remarks of 8/28/2020, the Applicant argues that this limitation is supported by Paragraph [0006] of corresponding PGPub US 20140100788 A1 [“A specific problem can arise in a situation where during ascent from deep, the diver performs a wrong gas exchange leading to a rapid increase in nitrogen partial pressure, while the amount of helium is still high in tissues of the diver. This problem can lead to a so-called deep tissue isobaric counter diffusion (ICD), in which both the outward diffusion of helium and inward diffusion of nitrogen are at high level. This condition typically leads to bubbling of gases in the tissue and ultimately to tissue damage.”].  However, this language merely discloses that the user changes the breathing gases.  There is no disclosure that the user 1. “selects a change” or 2. “confirms a change.”
Claim 23 recites that “the diver is made aware of an incorrect change in breathing gases.”  A reasonably broad interpretation of this language would be that the diver is made aware of an erroneous change in breathing gases.  In the Remarks of 
The dependent Claims are rejected based on their dependence from the independent Claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5, 8, 10-13, 17, 18, 21, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leskela et al. (US 20100250208 A1)[hereinafter “Leskela”], in further view of Johnson (US 20110102177 A1) and Unknown Author, Isobaric counterdiffusion, Wikipedia, 8.16.2012 [Hereinafter “Unknown Author”].
Regarding Claims 1, 13, and 21, Leskela discloses a method of monitoring or planning a dive of a diver [Paragraph [0001] – “The present invention relates to diving.  The invention relates particularly to technical diving, in which compressed gases and diving computers are used.  More specifically, the invention relates to a method, diving computer, and computer program according to the preambles to claims 1, 15, and 17.”Claim 1 of Leskela preamble – “Method for determining ascent time in a diving computer”], comprising:
providing data on a composition of breathing gases containing helium [Paragraph [0020] – “During programming, initial data on the composition of the primary gases A is entered in the diving computer 100.”Paragraph [0022] – “Alternatively, some of the gases carried by the diver can be programmed as secondary gases B.”Paragraph [0030] – “As can be seen from Table 1, three trimix gases and oxygen have been programmed as the primary gas A. The first trimix gas (12/60) contains 12% oxygen, 60% helium, and 28% nitrogen, which gives a 98-metre MOD. … The secondary-gas B trimix gas (32/20) contains 32% oxygen, 20% helium, and 48% nitrogen, giving a 38-metre MOD.”].
Leskela fails to disclose that the data on the composition of gases breathed by the diver during the dive is provided using a gas composition observation unit.  However, Leskela does disclose the use of gas composition data [Paragraph [0025] – “According to one embodiment, if a gas B, which decompresses more effectively than the secondary gas being used, becomes usable in terms of its MOD as the diver ascends towards the surface, the diving computer 100 will permit the use of this gas.  If the diver selects this gas, the diving computer 100 calculates a new securing dive plan based on the composition entered as its initial data.”].  Johnson discloses the use of a gas composition observation unit for detecting nitrogen and helium concentration in the Paragraphs [0060]-[0066] – “Preferably the system comprises one or more further sensors on the diver, the sensors for obtaining data relating to one or more of the following parameters: … self-contained breathing gas composition at diver (oxygen concentration, nitrogen concentration, helium concentration, carbon dioxide concentration, carbon monoxide concentration and any other gas that is interest to the dive supervisor or diver)”].  It would have been obvious to include a gas composition observation unit with the dive computer to monitor the gas composition when a breathing gas change is made in order to ascertain the actual gas composition of the gases being breathed and to use that information to update the ascent profile accordingly.
Leskela further discloses providing data on the diving depth or the ambient pressure of the diver [Paragraph [0020] – “During diving, the diving computer 100 measures the diving time and the prevailing pressure and calculates the remaining time for being on the bottom, or, in decompression diving, the amount of time required for surfacing, by utilizing surfacing models, on the basis of the diving time, the prevailing pressure, and the initial data of the activated primary gases A. In this connection, the term prevailing pressure refers to the ambient pressure, particularly the hydrostatic pressure, which varies according to diving depth.”], using a pressure measurement unit [Paragraph [0036] – “pressure sensor 130”];
and the use of original safe ascent profile for the diver based on the data on the composition of breathing gases and on the depth or ambient pressure diver [Paragraph [0020] – “During diving, the diving computer 100 measures the diving time and the prevailing pressure and calculates … in decompression diving, the amount of time required for surfacing, by utilizing surfacing models, on the basis of the diving time, the prevailing pressure, and the initial data of the activated primary gases A. In this connection, the term prevailing pressure refers to the ambient pressure, particularly the hydrostatic pressure, which varies according to diving depth.”].
Although Leskela discloses the use of a display for displaying dive information [Paragraph [0023] – “During the dive, the diving computer 100 displays information on the progress of the dive through a user interface, such as a display.”], Leskela fails to explicitly disclose that the display is used in outputting the ascent profiles to the diver.  However, Johnson discloses the display (“outputting”) of ascent profiles to a diver [Paragraph [0258] – “The algorithm will comprise the computer utilising the various diver parameters such as the available air, bottom time, bottom depth, elapsed time and any other suitable parameters, to determine which of the dive tables specify a decompression schedule that can still be adhered to by the diver based on their current situation.  The dive tables that still can be adhered to will be conveyed to the dive supervisor via the user interface, step 88.”].  It would have been obvious to use the display to output the ascent profiles to the diver because doing so would have allowed the diver to perform the dive in a manner which does not cause them harm [Paragraph [0003] of Leskela teaches that ascending improperly can cause decompression sickness].  Being presented the ascent information on the display would advantageously allow the diver to be informed of the proper manner of ascending.
Leskela further discloses responsive to a diver selecting or confirming a change in said breathing gases, monitoring the composition of gases for a gas composition change which may lead to a deep tissue isobaric counter diffusion (ICD) situation; and calculating, in response to the gas composition change, an immediate temporal Paragraph [0023]:
“According to one embodiment, the diving computer 100 uses the user interface to show which gases 10 .  . . 60 the calculation of the dive plan has been based on.  As stated, when the dive proceeds normally, the diving computer calculates the optimal dive plan based on the primary gases A and takes no account whatever of the secondary gases B in the calculations.  Should something go wrong, for example a device failure, the diver changes the gas group to the secondary gases B by selecting from them a gas that is suitable for use on the basis of its MOD and which is available.  The diving computer 100 then calculates the ascent time, following the most cautious surfacing estimate, in which case the diving computer calculates the time required for ascent assuming that the primary gases are not available, but that the ascent will take place using solely the selected secondary gas.  In this connection, such a dive plan is referred to as a securing dive plan.  In practice, in a securing dive plan presence on the bottom is interrupted and a decompression model is used to calculate the length of the surfacing time required based on the pre-entered secondary gases B. The surfacing time of the securing dive plan will usually be quite long, because the preferred primary surfacing gases are not available, but instead reserve gases are used.  Thus, the diving computer 100 calculates, from the reserve gas selected by the diver from the secondary gases B, a securing dive plan based on the surfacing model, by assuming that the selected reserve gas will be used for the entire ascent.”].	
Leskela fails to disclose that the detection of the gas composition change which may lead to an ICD situation is carried out by detecting an abrupt rise in nitrogen partial pressure and a drop in the partial pressure of helium when the breathing gas initially contains helium.
However, Leskela discloses that the gas composition change [Paragraph [0023] – “Should something go wrong, for example a device failure, the diver changes the gas group to the secondary gases B by selecting from them a gas that is suitable for use on the basis of its MOD and which is available.”] is one in which the initial breathing gas contained helium and the gas composition change produces an abrupt rise in nitrogen partial pressure and a drop in the partial pressure of helium [See Table 1 (located immediately prior to Paragraph [0031]) and Paragraph [0031] – “In the example situation, the diver performs the dive normally using the primary gases A, until at the said 38-metre depth a device fault occurs in the trimix 21/35 gas tank being used, which causes the diver to decide to switch to a reserve gas, in this case the secondary gas trimix 32/20.”].  It would have been obvious to use a detected abrupt change in nitrogen partial pressure [by use of the sensors taught by Johnson] to detect a gas composition change because doing so would allow for the automatic change to a securing dive plan (i.e., “compute a temporally retarded ascent profile based on the partial pressures, predefined criteria and the current depth”)[See Paragraph [0023], above].  It would have specifically been obvious to identify that an abrupt rise in nitrogen partial pressure represents a change in breathing gases that may lead to an ICD situation because Unknown Author teaches that changing breathing gases from one that is helium-rich to a breathing gas that is nitrogen-rich can lead to an ICD situation [Page 2 – “Doolette and Mitchell have described ICD as the basis for inner ear decompression sickness[.] … Doolette and Mitchell propose that a switch from a helium-rich mix to a nitrogen-rich mix, as is common in technical diving when switching from trimix to nitrox on ascent, may cause a transient supersaturation of inert gas within the inner ear and result in IEDCS.”].
Although Leskela does not explicitly disclose providing the temporally retarded ascent profile, it would have been obvious to display (i.e., “provide”) ascent profiles to a diver, for the reasons explained above.
Regarding Claim 13, Leskela further discloses a pressure sensing unit [Paragraph [0036] – “pressure sensor 130”] and a processor operably coupled to the Paragraph [0036] – “The diving computer 100 comprises a control unit 200, such as a microprocessor, which is connected to a user interface 110, storage means 120, and a pressure sensor 130 (FIG. 2)”]. 
Leskela fails to disclose a gas composition observation unit, operably connected to the processor.  However, Leskela does disclose the use of gas composition data [Paragraph [0025] – “According to one embodiment, if a gas B, which decompresses more effectively than the secondary gas being used, becomes usable in terms of its MOD as the diver ascends towards the surface, the diving computer 100 will permit the use of this gas.  If the diver selects this gas, the diving computer 100 calculates a new securing dive plan based on the composition entered as its initial data.”].  Johnson discloses the use of a gas composition observation unit for detecting nitrogen and helium concentration in the gas breathed by SCUBA divers [Paragraphs [0060]-[0066] – “Preferably the system comprises one or more further sensors on the diver, the sensors for obtaining data relating to one or more of the following parameters: … self-contained breathing gas composition at diver (oxygen concentration, nitrogen concentration, helium concentration, carbon dioxide concentration, carbon monoxide concentration and any other gas that is interest to the dive supervisor or diver)”].  It would have been obvious to include such a gas composition observation unit with the dive computer, so that a change in gas composition could be automatically detected and used to update the ascent profile.
Leskela fails to disclose “the processor configured to receive data on the composition of gases breathed by the diver during the dive, the processor configured to receive data on the depth or ambient pressure of the diver” and “a display configured to Paragraph [0035] – “A typical user interface 110 comprises a display for showing information”].  It would have been obvious to configure the processor and display to receive and display such information to a diver, so that they could make use of it in performing the dive.
Leskela inherently discloses the recited “software model” and “algorithms” for performing the recited functions as Leskela discloses a computer-implemented method of determining an ascent profile.

Regarding Claim 2, Leskela fails to explicitly disclose that the temporally retarded ascent profile comprises a first period of no ascending immediately following the gas composition change.
However, Leskela does disclose performing a safety stop when a diver is using gas A in order to ensure safe decompression [Paragraph [0038] – “The first surfacing model 210 is arranged to create a calculation algorithm for calculating the shortest necessary ascent time and safety stops, in such a way that the primary gases A are used for a sufficiently safe decompression.”] and that the different surfacing models are designed to take into account the effect of the gases being breathed in view of pressure variations (which occur during an ascent)[Paragraph [0038] – “Similarly, both surfacing models apply known tissue models, which take into account the effect of critical gases, particularly nitrogen and helium, on human tissue when subject to pressure variations.”].  It would have been obvious to perform a safety stop during an ascent after which a gas composition change has occurred, in order to further ensure safe decompression when 

Regarding Claim 5, Leskela discloses that the temporally retarded ascent profile comprises a second period of slowed down ascent that ends at a time later than a corresponding period of the original ascent profile [Paragraph [0023] – “The surfacing time of the securing dive plan will usually be quite long, because the preferred primary surfacing gases are not available, but instead reserve gases are used.  Thus, the diving computer 100 calculates, from the reserve gas selected by the diver from the secondary gases B, a securing dive plan based on the surfacing model, by assuming that the selected reserve gas will be used for the entire ascent.”].

Regarding Claim 8, Leskela discloses that the temporal retarding of the original ascent profile depends on the depth or ambient pressure at the time of the gas composition change [Paragraph [0020] – “During diving, the diving computer 100 measures the diving time and the prevailing pressure and calculates … in decompression diving, the amount of time required for surfacing, by utilizing surfacing models, on the basis of the diving time, the prevailing pressure, and the initial data of the activated primary gases A. In this connection, the term prevailing pressure refers to the ambient pressure, particularly the hydrostatic pressure, which varies according to diving depth.”Paragraph [0026] – “Each time a gas group or gas is changed, the diving computer 100 calculates a new surfacing time, which, according to one embodiment, is calculated as a securing dive plan, in which it is assumed that the gas in question will be used for the entire ascent.”Paragraph [0023] discloses how the ascent profile is temporally retarded when the preferred primary surfacing gases are not available – “The surfacing time of the securing dive plan will usually be quite long, because the preferred primary surfacing gases are not available, but instead reserve gases are used.”].

Regarding Claim 10, Leskela discloses that retarding of the original ascent profile is carried out in real time [Paragraph [0023] – “Should something go wrong, for example a device failure, the diver changes the gas group to the secondary gases B by selecting from them a gas that is suitable for use on the basis of its MOD and which is available.  The diving computer 100 then calculates the ascent time, following the most cautious surfacing estimate, in which case the diving computer calculates the time required for ascent assuming that the primary gases are not available, but that the ascent will take place using solely the selected secondary gas.”].

Regarding Claim 11, Leskela discloses that the method is carried out during diving in a diving computer for monitoring the dive [Paragraph [0001] – “The present invention relates to diving.  The invention relates particularly to technical diving, in which compressed gases and diving computers are used.”].

Regarding Claim 12, Leskela discloses that the method is carried out in a desktop, laptop or handheld computer for planning the dive [Paragraph [0001] – “The present invention relates to diving.  The invention relates particularly to technical diving, in which compressed gases and diving computers are used.  More specifically, the invention relates to a method, diving computer, and computer program according to the preambles to claims 1, 15, and 17.”Claim 1 of Leskela preamble – “Method for determining ascent time in a diving computer”].

Regarding Claim 17, Leskela discloses that the temporally retarded ascent profile comprises a second period of slowed down ascending compared with the ascending speed given by the model without the detection of the gas composition change [Paragraph [0026] – “Each time a gas group or gas is changed, the diving computer 100 calculates a new surfacing time, which, according to one embodiment, is calculated as a securing dive plan, in which it is assumed that the gas in question will be used for the entire ascent.”Paragraph [0023] discloses how the ascent profile is temporally retarded when the preferred primary surfacing gases are not available – “The surfacing time of the securing dive plan will usually be quite long, because the preferred primary surfacing gases are not available, but instead reserve gases are used.”].

Regarding Claim 18, Leskela discloses that the diving computer is adapted to retard the ascent profile depending on the depth or ambient pressure at the time of detection of the gas composition change [Paragraph [0020] – “During diving, the diving computer 100 measures the diving time and the prevailing pressure and calculates … in decompression diving, the amount of time required for surfacing, by utilizing surfacing models, on the basis of the diving time, the prevailing pressure, and the initial data of the activated primary gases A. In this connection, the term prevailing pressure refers to the ambient pressure, particularly the hydrostatic pressure, which varies according to diving depth.”Paragraph [0026] – “Each time a gas group or gas is changed, the diving computer 100 calculates a new surfacing time, which, according to one embodiment, is calculated as a securing dive plan, in which it is assumed that the gas in question will be used for the entire ascent.”Paragraph [0023] discloses how the ascent profile is temporally retarded when the preferred primary surfacing gases are not available – “The surfacing time of the securing dive plan will usually be quite long, because the preferred primary surfacing gases are not available, but instead reserve gases are used.”].

Regarding Claim 22, Leskela discloses that the dive computer comprises a display [Paragraph [0023] – “During the dive, the diving computer 100 displays information on the progress of the dive through a user interface, such as a display.”], but fails to disclose the displaying of the temporally retarded ascent profile.  However, Paragraph [0258] – “The algorithm will comprise the computer utilising the various diver parameters such as the available air, bottom time, bottom depth, elapsed time and any other suitable parameters, to determine which of the dive tables specify a decompression schedule that can still be adhered to by the diver based on their current situation.  The dive tables that still can be adhered to will be conveyed to the dive supervisor via the user interface, step 88.”].  It would have been obvious to use the display to output the temporally retarded ascent profile to the diver because doing so would have allowed the diver to perform the dive in a manner which does not cause them harm [Paragraph [0003] of Leskela teaches that ascending improperly can cause decompression sickness].  Being presented the ascent information on the display would advantageously allow the diver to be informed of the proper manner of ascending.

Regarding Claim 23, Leskela fails to explicitly disclose that the diver is made aware of an incorrect change in breathing gases.  However, although Leskela does not explicitly disclose providing the temporally retarded ascent profile (which corrects for the dangerous situation of a breathing gas change while ascending), it would have been obvious to display ascent profiles to a diver, for the reasons explained above.

Claims 3, 4, 9, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leskela et al. (US 20100250208 A1)[hereinafter “Leskela”], in further view of in further view of Johnson (US 20110102177 A1), Unknown Author, Isobaric .
Regarding Claim 3, Leskela fails to disclose that the first period has a duration of at least one minute.
However, Leskela does disclose performing a safety stop when a diver is using gas A in order to ensure safe decompression [Paragraph [0038] – “The first surfacing model 210 is arranged to create a calculation algorithm for calculating the shortest necessary ascent time and safety stops, in such a way that the primary gases A are used for a sufficiently safe decompression.”] and that the different surfacing models are designed to take into account the effect of the gases being breathed in view of pressure variations (which occur during an ascent)[Paragraph [0038] – “Similarly, both surfacing models apply known tissue models, which take into account the effect of critical gases, particularly nitrogen and helium, on human tissue when subject to pressure variations.”].
Survanshi discloses that it was well-known at the time of invention to make a safety stop of five minutes in length a part of a decompression profile which prevents decompression sickness [Column 16 line 50 through Column 17 line 10, particularly – “STI set to 5 means the time at the decompression stop is explored in multiples of 5 minutes (in the tested embodiment of the invention SDI of 10 fsw, STI of 5 min, and travel rate of 60 fsw/min were most frequently used).”].
It would have been obvious to perform such a safety stop during an ascent after which a gas composition change has occurred, in order to further ensure safe decompression when ascending.

Claim 4, Leskela fails to disclose that the first period has a duration within the range of 1 to 5 minutes.
However, Leskela does disclose performing a safety stop when a diver is using gas A in order to ensure safe decompression [Paragraph [0038] – “The first surfacing model 210 is arranged to create a calculation algorithm for calculating the shortest necessary ascent time and safety stops, in such a way that the primary gases A are used for a sufficiently safe decompression.”] and that the different surfacing models are designed to take into account the effect of the gases being breathed in view of pressure variations (which occur during an ascent)[Paragraph [0038] – “Similarly, both surfacing models apply known tissue models, which take into account the effect of critical gases, particularly nitrogen and helium, on human tissue when subject to pressure variations.”].
Survanshi discloses that it was well-known at the time of invention to make a safety stop of five minutes in length a part of a decompression profile which prevents decompression sickness [Column 16 line 50 through Column 17 line 10, particularly – “STI set to 5 means the time at the decompression stop is explored in multiples of 5 minutes (in the tested embodiment of the invention SDI of 10 fsw, STI of 5 min, and travel rate of 60 fsw/min were most frequently used).”].
It would have been obvious to perform such a safety stop during an ascent after which a gas composition change has occurred, in order to further ensure safe decompression when ascending.

Regarding Claim 9, Leskela fails to disclose that the temporally retarded ascent profile is retarded more at high depths or ambient pressures than at lower depths or Column 1 lines 54-62 – “Many of the more modern decompression tables or schedules (collections of rules specifying pauses, or "stops" at intermediate pressures during return to a lower pressure after exposure to a higher one to allow inert gas to be safely excreted from body tissues) use a collection of critical supersaturation ratios that depend both on the diver's current depth and on the assumed inert gas excretion rates of multiple tissues.”].  Leskela discloses the use of safety stops during an ascent [Paragraph [0038] – “The first surfacing model 210 is arranged to create a calculation algorithm for calculating the shortest necessary ascent time and safety stops, in such a way that the primary gases A are used for a sufficiently safe decompression.”] and that ascent time will be negatively affected by the use of a reserve gas [Paragraph [0023] – “The surfacing time of the securing dive plan will usually be quite long, because the preferred primary surfacing gases are not available, but instead reserve gases are used.”].  It would have been obvious to include a higher number of additional safety stops for a diver during an ascent in which a change to a reserve gas occurs at a greater depth than when the change to a reserve gas occurs at a lesser depth because doing so would ensure that inert gas is safely excreted from body tissues (for example, if the change in gas occurs at a depth of 80m, more additional safety stops than ordinarily required would likely be needed than if the change in gas occurs at a depth of 10m).

Claim 15, Leskela fails to disclose that the temporally retarded ascent profile comprises a first period of no ascending, and wherein the first period has a duration of at least one minute.
However, Leskela does disclose performing a safety stop when a diver is using gas A in order to ensure safe decompression [Paragraph [0038] – “The first surfacing model 210 is arranged to create a calculation algorithm for calculating the shortest necessary ascent time and safety stops, in such a way that the primary gases A are used for a sufficiently safe decompression.”] and that the different surfacing models are designed to take into account the effect of the gases being breathed in view of pressure variations (which occur during an ascent)[Paragraph [0038] – “Similarly, both surfacing models apply known tissue models, which take into account the effect of critical gases, particularly nitrogen and helium, on human tissue when subject to pressure variations.”].
Survanshi discloses that it was well-known at the time of invention to make a safety stop of five minutes in length a part of a decompression profile which prevents decompression sickness [Column 16 line 50 through Column 17 line 10, particularly – “STI set to 5 means the time at the decompression stop is explored in multiples of 5 minutes (in the tested embodiment of the invention SDI of 10 fsw, STI of 5 min, and travel rate of 60 fsw/min were most frequently used).”].
It would have been obvious to perform such a safety stop during an ascent after which a gas composition change has occurred, in order to further ensure safe decompression when ascending.  Doing so is motivated by Unknown Author, which states on Page 2 (at the end of the Deep Tissue ICD section) that “breathing-gas switches should be scheduled deep or shallow to avoid the period of maximum 

Regarding Claim 16, Leskela fails to disclose that the temporally retarded ascent profile comprises a first period of no ascending, and wherein the first period is within the range of 1 to 5 minutes.
However, Leskela does disclose performing a safety stop when a diver is using gas A in order to ensure safe decompression [Paragraph [0038] – “The first surfacing model 210 is arranged to create a calculation algorithm for calculating the shortest necessary ascent time and safety stops, in such a way that the primary gases A are used for a sufficiently safe decompression.”] and that the different surfacing models are designed to take into account the effect of the gases being breathed in view of pressure variations (which occur during an ascent)[Paragraph [0038] – “Similarly, both surfacing models apply known tissue models, which take into account the effect of critical gases, particularly nitrogen and helium, on human tissue when subject to pressure variations.”].
Survanshi discloses that it was well-known at the time of invention to make a safety stop of five minutes in length a part of a decompression profile which prevents decompression sickness [Column 16 line 50 through Column 17 line 10, particularly – “STI set to 5 means the time at the decompression stop is explored in multiples of 5 minutes (in the tested embodiment of the invention SDI of 10 fsw, STI of 5 min, and travel rate of 60 fsw/min were most frequently used).”].
.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leskela et al. (US 20100250208 A1)[hereinafter “Leskela”], in further view of in further view of Johnson (US 20110102177 A1), Unknown Author, Isobaric counterdiffusion, Wikipedia, 8.16.2012 [Hereinafter “Unknown Author”], and Leach et al. (US 4658358 A)[hereinafter “Leach”].
Regarding Claim 7, although Leskela does disclose taking into account depth or ambient pressure history when creating the ascent model [Paragraph [0020] – “During diving, the diving computer 100 measures the diving time and the prevailing pressure and calculates … in decompression diving, the amount of time required for surfacing, by utilizing surfacing models, on the basis of the diving time, the prevailing pressure, and the initial data of the activated primary gases A. In this connection, the term prevailing pressure refers to the ambient pressure, particularly the hydrostatic pressure, which varies according to diving depth.”] and that “both surfacing models apply known tissue models, which take into account the effect of critical gases, particularly nitrogen and helium, on human tissue when subject to pressure variations.” [See Paragraph [0038]], Leskela fails to disclose that the model includes determining different gas diffusion parameters for a plurality of different tissue groups, and taking into account gas breathing, depth or ambient pressure history, and gas diffusion parameters to estimate the current concentration of gases in the different tissues.
See Column 2 lines 13-49].
It would have been obvious to perform such an estimate of the current concentration of gases in the different tissues when determining the ascent profile, in order to ensure that the ascent of the diver is accomplished in a safe manner.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    593
    864
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    793
    862
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    193
    866
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner disagrees that Leskela does not disclose the selection of a change in breathing gases.  The Applicant previously argued that Leskela does disclose that the 

    PNG
    media_image4.png
    271
    878
    media_image4.png
    Greyscale
…

    PNG
    media_image5.png
    109
    863
    media_image5.png
    Greyscale


Applicant argues:

    PNG
    media_image6.png
    152
    865
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    74
    856
    media_image7.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Leskela teaches that a diver selects a change in breathing gases [Paragraph [0024] – “Should something go wrong, for example a device failure, the diver changes the gas group to the secondary gases B by selecting from them a gas that is suitable for use on the basis of its MOD and which is available.”].  It would have been obvious to use the gas composition sensor of Johnson to monitor the gas composition when a breathing gas change is made in order to ascertain the actual gas composition of the gases being breathed and to use that information to update the ascent profile accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865